Citation Nr: 0108314	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-23 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for hepatitis C as a result of blood 
transfusions provided at a VA medical facility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The veteran, who had 
active service from February 1953 to September of 1953, 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Hepatitis C is not shown to be due to negligence or fault 
on the part of VA treatment providers.



CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for hepatitis C as a result of blood transfusions provided at 
a VA medical facility have not been met.  38 U.S.C.A. 
§ 1151(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.358 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further assistance 
to the veteran is necessary in order to fulfill the VA's 
statutory duty to assist him in the development of facts 
pertinent to his claim.  Specifically, the RO has afforded 
the veteran comprehensive examinations and has obtained all 
records of treatment reported by the veteran.  He also 
offered testimony at hearings in support of his claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  As such, the Board believes that 
the case is ready for appellate review.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (2000).  The provisions of 38 U.S.C.A. § 1151 have 
recently been amended, and the amended statute indicates that 
a showing of negligence or fault is necessary for entitlement 
to compensation for claims filed on or after October 1, 1997, 
as is the situation in this case.  But see generally Brown v. 
Gardner, 513 U.S. 115 (1994) (regarding the applicable law 
for cases submitted prior to October 1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  See 
38 C.F.R. § 3.358(c)(1).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3).

In this case, the veteran has asserted that he incurred 
hepatitis C as a result of blood transfusions provided by the 
VA during heart surgery in the 1970s.  During his July 2000 
videoconference hearing before the Board, he argued that the 
screening procedures for blood during that time were 
inadequate, as compared to those now used.  The veteran also 
provided testimony on this matter at a February 2000 RO 
hearing.

The Board has reviewed the medical evidence of record and 
finds that the evidence supports the veteran's contention 
that his hepatitis C was directly related to blood 
transfusions provided at a VA facility.  Medical records from 
a VA hospitalization in September and October of 1976 confirm 
that blood transfusions were provided in conjunction with a 
coronary artery bypass.  A statement from a VA physician, 
dated in December 1980, indicates that the veteran had been 
found to be hepatitis B surface antibody positive and that it 
was most likely that the veteran contracted hepatitis B from 
blood transfusions in 1976 or 1977.  Moreover, the examiner 
who conducted the veteran's September 1999 VA examination 
opined that it was "likely" that he contracted hepatitis C 
through the noted blood transfusions because of the lack of 
other risk factors.  Significantly, the Board has found no 
evidence of record contradicting these opinions.  

However, the Board's inquiry on this matter does not end 
here.  The veteran's current claim was received by the RO in 
August 1998, and, as noted above, entitlement to compensation 
under 38 U.S.C.A. § 1151 may not be granted in cases where 
the claim was received on or after October 1, 1997 unless the 
finding of a causal relationship between VA treatment and a 
current disability is accompanied by a finding of negligence 
or other fault on the part of VA treatment providers.  

In this case, no such negligence or fault has been suggested 
by the VA treatment records from the 1970s, the VA physician 
who provided the December 1980 statement, or the VA 
physicians who examined the veteran in November 1998 and 
September 1999.  While the veteran has provided testimony as 
to the inadequate screening of blood in the 1970s, he has not 
described any medical opinion or other evidence that would 
confirm that such inadequate screening resulted from 
negligence or other fault on the part of the VA.  Moreover, 
the veteran's own lay contentions do not constitute competent 
medical evidence, as he has not been shown to possess medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). 

Overall, the Board has considered all of the evidence of 
record but concludes that, in the absence of a showing or 
negligence or fault on the part of VA treatment providers, 
the preponderance of this evidence is against the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C as a result of blood transfusions provided at a 
VA facility.  In reaching this conclusion, the Board 
acknowledges that the VA is required to resolve the benefit 
of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. § 5107(b)). 


ORDER

Compensation under 38 U.S.C.A. § 1151 for hepatitis C as a 
result of blood transfusions provided at a VA medical 
facility is denied.



____________________________________
RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals

 

